DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claim 1, the Examiner notes that it appears as though a word along the lines of “having” or “including” should be inserted between the phrases “the gas-liquid separator” and “at least one container” as lines 2-3. If this is correct the Examiner suggests Applicants amend the claim accordingly to correct an apparent typographical error and to improve the readability of the claim language.

4.	With regard to claim 2, the Examiner notes that it appears as though the second occurrence of the word “the” at line 3 should be deleted. If this is correct the Examiner suggests Applicants amend the claim accordingly to correct an apparent typographical error.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2, 11, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 2014/0377675 A1).

	With regard to claims 1, 2 and 12, Peterson et al. discloses a gas-liquid separator (36, 100) for separating at least one component from a gaseous component, the gas-liquid separator having at least one container (formed by upper portion 102 and lower portion 104) to which a medium is conveyed via an inlet (inlet conduit 122), wherein a separation of at least the liquid component (water) takes place in the at least one container, wherein the separated component of the medium is discharged from the at least one container via a discharge valve (control valve 39, see Fig. 1 and paragraph [0020]) and the remaining gaseous component (hydrogen) of the medium is guided back into an outflow line (40) via a first outlet (130), wherein in addition to the liquid component, a gaseous nitrogen component is separated from the medium by the gas-liquid separator (see paragraph [0047]), and wherein the water and nitrogen components are separated by the centrifugal principle at Figs. 1-3, the abstract, and paragraphs [0020] and [0027]-[0047].

	With regard to claim 11, Peterson et al. likewise discloses a fuel cell arrangement comprising a gas-liquid separator of claim 1 for controlling a hydrogen supply to and/or from a hydrogen discharge from a fuel cell at Figs. 1-3, the abstract, and paragraphs [0020] and [0027]-[0047].

	With regard to claim 16, Peterson et al. discloses a gas-liquid separator (36, 100) for separating at least one liquid component (water) from a gaseous component, the gas-liquid separator comprising at least one container (formed by upper portion 102 and lower portion 104), an inlet (inlet conduit 122) for conveying a medium to the container, means (see paragraph [0045]) for separating into a separated component at least the liquid component of the medium in the container, means (drain conduit 126) for discharging the separated component of the medium from the at least one container via a discharge valve (39), means (entrance 134) for guiding a remaining gaseous component of the medium back into an outflow line (40) via a first outlet (130), and means for separating a gaseous nitrogen component from the medium in addition to the liquid component (see paragraph [0047]) at Figs. 1-3, the abstract, and paragraphs [0020] and [0027]-[0047].

	With regard to claim 17, Peterson et al. likewise discloses a method for operating the gas-liquid separator of claim 1 comprising conveying (through inlet 122)  the medium to the container (102, 104), separating into the separated component at least the liquid component of the medium in the container, discharging (at 126) the separated component of the medium from the container, guiding the remaining gaseous component of the medium back into the outflow line (40), and separating a gaseous nitrogen component from the medium in addition to the liquid component (see paragraph [0047]) at Figs. 1-3, the abstract, and paragraphs [0020] and [0027]-[0047].

	Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 6, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 6,579,637 B1) in view of Peterson et al. (US 2014/0377675 A1) and Faye et al. (US 2003/0170514 A1).

	With regard to claims 1, 2 and 12, Savage et al. discloses a gas-liquid separator (50) for separating at least one liquid component (water) from a gaseous component, the gas-liquid separator having at least one container (collection tube 52 and endwall 62) to which a medium is conveyed via an inlet (54), wherein a separation of at least the liquid component in the medium takes place in the at least one container, wherein the separated component of the medium is discharged from the at least one container via a discharge valve (78) and the remaining gaseous component of the medium is guided back into an outflow line via a first outlet (68), wherein the liquid component is water, and wherein the water component is separated by the centrifugal principle at Fig. 2, the abstract and col. 3, line 2 to col. 6, line 65.
	Savage et al. discloses the gas-liquid separator being used in combination with a fuel cell, but does not disclose a gaseous nitrogen component being separated from the medium in addition to the liquid component.
	Peterson et al. teaches using a gas-liquid separator (36) to separate water and nitrogen from hydrogen in anode exhaust gas of a fuel cell at Fig. 1-3, the abstract, and paragraph [0047].
	Faye et al. teaches separating nitrogen and hydrogen in a fuel cell system using the centrifugal principle at Fig. 1, the abstract, and paragraphs [0030]-[0033].
	It would have been obvious to one of ordinary skill in the art to incorporate the placement of the gas-liquid separator and nitrogen removal of Peterson et al. and Faye et al. into the system of Savage et al. to remove excess nitrogen and allow the hydrogen in the anode exhaust to be recycled back to the fuel cell, as suggested by Peterson et al. at paragraph [0047] and Faye et al. at paragraphs [0030]-[0033].

	With regard to claim 6, Savage et al. discloses the gas-liquid separator comprising multiple containers (collection tube 52 and sump 70), wherein a first container (52) has the inlet (54), at least one pipe (exhaust tube 64), and a stabilization chamber (chamber 60), wherein the pipe is arranged inside the first container, wherein a second container (70) has a reservoir (inside the sump) and a sensor system (float switch 76), and wherein the pipe is fluidically connected to the inlet (54) of the first container (52) and to the reservoir of the second container (70) at Fig. 2 and col. 6, lines 16-65.

	With regard to claim 11, Savage et al. as modified by Peterson et al. and Faye et al. likewise disclose a fuel cell arrangement comprising a gas-liquid separator of claim 1 for controlling a hydrogen supply to and/or from a hydrogen discharge from a fuel cell. See again Savage et al. at Fig. 2, the abstract and col. 3, line 2 to col. 6, line 65, Peterson et al. at Fig. 1-3, the abstract, and paragraph [0047], and Faye et al. at Fig. 1, the abstract, and paragraphs [0030]-[0033].

	With regard to claim 16, Savage et al. discloses a gas-liquid separator (50) for separating at least one liquid component (water) from a gaseous component, the gas-liquid separator comprising at least one container (collection tube 52 and endwall 62), an inlet (54) for conveying a medium to the container, means (see col. 6, lines 25-45) for separating into a separated component at least the liquid component of the medium in the container, means (drain pipe 80) for discharging the separated component of the medium from the at least one container via a discharge valve (78), means (tube 64) for guiding a remaining gaseous component of the medium back into an outflow line via a first outlet (68) at Fig. 2, the abstract and col. 3, line 2 to col. 6, line 65.
	Savage et al. discloses the gas-liquid separator being used in combination with a fuel cell, but does not disclose means for separating a gaseous nitrogen component from the medium in addition to the liquid component.
	Peterson et al. teaches using a gas-liquid separator (36) to separate water and nitrogen from hydrogen in anode exhaust gas of a fuel cell at Fig. 1-3, the abstract, and paragraph [0047].
	Faye et al. teaches separating nitrogen and hydrogen in a fuel cell system using the centrifugal principle at Fig. 1, the abstract, and paragraphs [0030]-[0033].
	It would have been obvious to one of ordinary skill in the art to incorporate the placement of the gas-liquid separator and nitrogen removal of Peterson et al. and Faye et al. into the system of Savage et al. to remove excess nitrogen and allow the hydrogen in the anode exhaust to be recycled back to the fuel cell, as suggested by Peterson et al. at paragraph [0047] and Faye et al. at paragraphs [0030]-[0033].

	With regard to claim 17, Savage et al. as modified by Peterson et al. and Faye et al. likewise discloses a method for operating the gas-liquid separator of claim 1 comprising conveying (through inlet 54)  the medium to the container (52, 62), separating into the separated component at least the liquid component of the medium in the container, discharging (at 80) the separated component of the medium from the container, guiding the remaining gaseous component of the medium back into the outflow line ( at 68), and separating a gaseous nitrogen component from the medium in addition to the liquid component (see again Peterson et al. at paragraph [0047] and Faye et al. at paragraphs [0030]-[0033]). See again Savage et al. at Figs. 1-3, the abstract, and paragraphs [0020] and [0027]-[0047], Peterson et al. at Fig. 1-3, the abstract, and paragraph [0047], and Faye et al. at Fig. 1, the abstract, and paragraphs [0030]-[0033].

Allowable Subject Matter

9.	Claims 3-5, 7-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:

With regard to claims 3-5, Peterson et al. discloses the gas-liquid separator having a container wall (104), a separating wall (132), a separating edge (134), a stabilization chamber (110), a reservoir (112), and an outlet channel (132) at Figs. 2-3 and paragraphs [0027]-[0042].
Savage et al. discloses the gas-liquid separator having a container wall (58), a separating wall (64), a separating edge (66), a stabilization chamber (60), a reservoir (sump 70), an outlet channel (68), and a curved region (on the left side as viewed at Fig. 2) at Fig. 2 and col. 6, lines 16-65.
	The prior art made of record does not teach or fairly suggest the gas-liquid separator of claim 3 wherein the separating wall has a nozzle tip on the side facing the container wall.

	With regard to claims 7-10 and 13-15, the prior art made of record does not teach or fairly suggest the gas-liquid separators of claims 7 or 13 wherein the pipe forms a pipe wall in the form of a membrane, wherein the membrane is permeable to the hydrogen component of the medium and impermeable to the water and nitrogen components of the medium.

	Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
July 9, 2022